Exhibit 10.2

EMBREX, INC.

AMENDED AND RESTATED INCENTIVE STOCK OPTION

AND NONSTATUTORY STOCK OPTION PLAN

FORM A

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (“Agreement”) dated as of
                    , 20     (the “Date of Grant”) is entered into by and
between Embrex, Inc., a North Carolina corporation (the “Company”), and
                                         (the “Grantee”).

Unless otherwise expressly defined herein, the terms used in this Restricted
Stock Unit Agreement shall have the same meanings set forth in the Embrex, Inc.
Amended and Restated Incentive Stock Option and Nonstatutory Stock Option Plan,
as amended from time to time (the “Plan”).

1. Grant of RSUs. Subject to this Agreement and the Plan, the terms of which are
incorporated herein by this reference, the Company hereby grants to Grantee, and
Grantee hereby accepts, restricted stock units (“RSUs”) as set forth herein.
Each Stock Unit granted hereby entitles the Grantee to receive one share of
common stock of the Company, $.01 par value per share (the “Common Stock”), as
follows:

 

                        Grant Number   

 

                              Number of RSUs   

 

     

2. Vesting. Grantee shall vest in the RSUs granted under this Agreement pursuant
to the combination of time-based and performance-based vesting requirements set
forth in subsections (a) and (b) of this Section 2:

(a) Time-Based Vesting. One-third (1/3) of the total RSUs granted under this
Agreement are subject to the time-based vesting requirements set forth in this
subsection (a). RSUs subject to time-based vesting shall vest in three equal,
annual installments such that one third (1/3) of the RSUs subject to time-based
vesting (i.e., one ninth (1/9) of the total RSUs granted under this Agreement)
shall vest on each of March 13, 2008; March 13, 2009; and March 13, 2010 as set
forth in the vesting schedule below, provided that Grantee does not incur a
Separation from Service with the Company (or any Parent, Subsidiary or successor
of the Company) prior to the applicable vesting dates:

 

Fraction of RSUs Subject to Time-Based Vesting
That Vest on Vesting Date

  

Fraction of Total RSUs Granted Under this
Agreement That Vest on Vesting Date

   Vesting Date

One-Third (1/3)

   One-Ninth (1/9)    March 13, 2008

One-Third (1/3)

   One-Ninth (1/9)    March 13, 2009

One-Third (1/3)

   One-Ninth (1/9)    March 13, 2010



--------------------------------------------------------------------------------

(b) Performance-Based Vesting. The remaining two-thirds (2/3) of the total RSUs
granted under this Agreement are subject to the performance-based vesting
requirements set forth in this subsection (b). The vesting of performance-based
RSUs will be determined based on the Company’s long-term performance as measured
by the Company’s Cumulative Adjusted EPS for the years 2006 – 2009. As soon as
administratively practicable following the public release of the Company’s 2009
fourth quarter earnings, the Committee, in the Committee’s sole discretion,
shall calculate the Company’s Cumulative Adjusted EPS for the years 2006 – 2009
and, provided Grantee has not incurred a Separation from Service prior to such
time, Grantee shall automatically vest in that number of RSUs subject to
performance-based vesting corresponding to the applicable Cumulative Adjusted
EPS, as listed in the Awards Table for Performance-Based Vesting attached as
Exhibit A to this Agreement. In the event Grantee Separates from Service with
the Company (or any Parent, Subsidiary, or successor of the Company) for any
reason prior to the public release of the Company’s earnings for the fourth
quarter of 2009, Grantee shall forfeit any and all rights in the RSUs subject to
performance-based vesting under this subsection. For the avoidance of doubt and
for illustrative purposes only, a Grantee who does not incur a Separation from
Service prior to the Company’s release of its 2009 fourth quarter earnings may
be entitled to performance-based vesting in as little as zero percent (0%) or as
much as one hundred percent (100%) of the RSUs subject to performance-based
vesting depending upon the Company’s overall performance for the performance
period.

(c) Delay in Vesting or Delivery of RSUs to Comply with Code Section 409A.
Notwithstanding any other provisions of this Agreement or the Plan to the
contrary, if the Committee, in the Committee’s sole discretion, determines that
Grantee is a Key Employee and that the vesting and/or delivery of RSUs provided
hereunder are subject to the six-month delay restrictions imposed by Code
Section 409A(a)(2)(B)(i) and the regulations promulgated thereunder (the “409A
Delay Period”), then the vesting and/or delivery, if any, of such RSUs shall be
delayed until six months and one day following Grantee’s Separation from Service
or six months and 1 day from such other date as the Committee, in the
Committee’s sole discretion, determines necessary to comply with the 409A Delay
Period.

3. Delivery of Shares.

(a) General. The RSUs shall automatically be converted into shares of Common
Stock as they vest (or upon such later date elected pursuant to Section 4
below). Certificates representing such shares shall be delivered to the Grantee
as soon as practicable thereafter, in written or electronic form as the
Committee may determine.

(b) Legal Restrictions. No shares shall be delivered unless such delivery
complies with the applicable registration requirements of the Securities Act of
1933, as amended, any applicable listing requirement of any national securities
exchange on which stock of the same class is then listed, and any other
requirements of federal, state or local law or of any regulatory bodies having
jurisdiction over such issuance and exercise. Assuming such compliance, for tax
purposes shares shall be considered issued to the Grantee on the date of vesting
or the deferred date of delivery, as applicable.

4. Deferral Election Agreement. The Grantee may elect to defer the date the RSUs
are converted into shares of Common Stock and such shares are delivered by
completing and submitting to the Company a deferral election in the form
attached hereto as Exhibit B at the time the Grantee enters into this Agreement.
The Committee shall, in its sole discretion, establish the further rules and
procedures for such deferral elections.

 

2



--------------------------------------------------------------------------------

5. Nature of Grant. By signing this Agreement, the Grantee acknowledges that:

(a) The Company has established the Plan voluntarily, it is discretionary in
nature and the Company may modify, amend, suspend or terminate it at any time,
unless otherwise provided in the Plan and this Agreement;

(b) The grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

(c) All decisions with respect to future grants of RSUs, if any, shall be at the
sole discretion of the Company;

(d) The Grantee’s participation in the Plan does not create an employment or
service right or a right to further employment or service with the Grantee’s
employer (the “Employer”) and shall not interfere with the ability of the
Employer to terminate the Grantee’s service relationship at any time, with or
without cause;

(e) The Grantee is voluntarily participating in the Plan;

(f) The RSUs are an extraordinary item that is outside the scope of the
Grantee’s employment or service contract, if any, and that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer;

(g) The RSUs are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;

(h) The grant, vesting, and/or delivery of the RSUs under this Agreement does
not constitute an employment contract or relationship or service contract or
right between Grantee and the Company (or any Parent, Subsidiary, or successor
of the Company);

(i) The future value of the underlying shares is unknown and cannot be predicted
with certainty;

(j) If shares are delivered on vesting of the RSUs, or if the Grantee elects to
defer delivery of the shares, the shares in either case may increase or decrease
in value, even below their value on the date of grant or the date(s) of vesting;

(k) In consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the RSUs or shares purchased through exercise of the RSUs, if any,
resulting from Grantee’s Separation from Service by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws),
and the Grantee irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and

 

3



--------------------------------------------------------------------------------

(l) Notwithstanding any terms or conditions of the Plan to the contrary, in the
event of Grantee’s Separation from Service (whether or not in breach of local
labor laws), the Grantee’s right to vest in and/or receive the RSUs under the
Plan, if any, will terminate effective as of the date of such Separation from
Service (or the 409A Delay Period, if applicable) and will not be extended by
any notice period mandated under local law (e.g., active employment or service
would not include a period of “garden leave” or similar period pursuant to local
law) and the Committee shall have the exclusive discretion to determine whether
the Grantee’s status as a service provider has terminated for purposes of this
Agreement.

6. Restrictions on Transfer. Until the shares of Common Stock subject to the
RSUs have been delivered, neither the RSUs nor the shares or any beneficial
interest therein may be transferred, encumbered or otherwise alienated at any
time. Any attempt to do so contrary to the provisions hereof shall be null and
void.

7. Rights as a Shareholder. The Grantee shall not have voting or any other
rights as a shareholder with respect to the RSUs prior to the settlement of the
RSUs and delivery of the underlying shares of Common Stock.

8. Responsibility of U.S. Grantees for Taxes. If the Grantee is subject to
taxation under the laws of the U.S., the Grantee shall be required to deposit
with the Company an amount of cash equal to the amount determined by the Company
to be required with respect to any withholding taxes, FICA contributions, or the
like under any federal, state, or local tax or other statute, ordinance, rule or
regulation in connection with the award, deferral, or settlement of the RSUs.
Alternatively, the Company may, in its sole discretion, withhold the required
amounts from the Employee’s pay during the pay periods next following the date
on which any applicable tax liability arises. The Committee, in its discretion,
may permit the Grantee, subject to such conditions as the Committee shall
require, to elect to have the Company withhold a number of shares of Common
Stock otherwise deliverable having a fair market value sufficient to satisfy the
statutory minimum of all or part of the Grantee’s estimated total federal,
state, and local tax obligations associated with the vesting or settlement of
the restricted stock units. The Company shall not deliver any of the shares of
Common Stock until and unless the Grantee has made the deposit required herein
or proper provision for required withholding has been made.

9. Responsibility of United Kingdom Grantees for Taxes. If the Grantee is
subject to taxation under the laws of the United Kingdom:

(a) Regardless of any action the Company or the Employer takes with respect to
any or all income tax, primary and secondary Class 1 National Insurance
contributions, payroll tax, or other tax-related withholding (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Grantee is and remains his or her
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant, vesting,
settlement or cancellation of the RSUs, the subsequent sale of shares acquired
pursuant to the RSUs and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Grantee’s liability for Tax-Related Items.

 

4



--------------------------------------------------------------------------------

(b) As a condition of settlement of the RSUs, the Grantee agrees to pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding obligations of the Company and/or the Employer by the Due Date,
which is 90 days, or such other period as required under U.K. law, after the
grant, vesting, deferral, settlement or cancellation of the RSUs (the
“Chargeable Event”). In this regard, the Grantee authorizes the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by the
Grantee from his or her wages or other cash compensation paid to the Grantee by
the Company and/or the Employer or from proceeds of the sale of the Shares.
Alternatively, or in addition, if permissible under local law, the Company may
sell or arrange for the sale of Shares that the Grantee acquires to meet the
withholding obligation for Tax-Related Items. The Grantee shall pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold with respect to the Chargeable Event that
cannot be satisfied by the means previously described. If payment or withholding
is not made by the Due Date, the Grantee agrees that the amount of any
uncollected Tax-Related Items shall constitute a loan owed by the Grantee to the
Employer, effective on the Due Date. The Grantee agrees that the loan will bear
interest at the then-current Inland Revenue Official Rate and it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to above. If any of the
foregoing methods of collection are not allowed under applicable law or if the
Grantee fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this Section, the Company may refuse to
deliver the Shares underlying the RSUs.

10. Data Privacy.

(a) The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this Agreement by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

(b) The Grantee understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any directorships held in the Company, details of all RSUs or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired upon settlement of the RSUs. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Grantee understands that he or
she may, at any time, view Data, request additional information about the
storage and

 

5



--------------------------------------------------------------------------------

processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Grantee understands,
however, that refusing or withdrawing his or her consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.

11. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs granted under the Plan, the Grantee’s
participation in the Plan, and future RSUs that may be granted under the Plan by
electronic means or may request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

12. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

13. Successors and Assigns of the Company. The rights of the Company under this
Agreement shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, such transferees.

14. Notices. Any notice to be given under this Agreement to the Company shall be
addressed to the Company in care of its Secretary. Any notice to be given to
Employee shall be addressed to Employee at the address listed in the Employer’s
records. By a notice given pursuant to this Section, either party may designate
a different address for notices. Any notice shall have been deemed given when
actually delivered.

15. Severability. If any court or governmental authority declares all or any
part of this Agreement or the Plan to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any part of this Agreement so declared to be
unlawful or invalid shall, if possible, be construed in a manner that will give
effect to the terms of such part to the fullest extent possible while remaining
lawful and valid.

16. Status as a General Creditor of the Company. The Grantee shall have no
direct or secured claim in any specific assets of the Company or the shares
subject to the RSUs and shall have the status of a general unsecured creditor of
the Company.

17. Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed to such terms in this Section 17:

(a) “Adjusted Earnings” for a particular year shall mean the Company’s reported
Net Income for such year plus (x) the after-tax amount included in reported Net
Income

 

6



--------------------------------------------------------------------------------

for said year related to stock-based compensation awards granted after
December 31, 2006 but minus (y) the amount of after-tax, stock-based
compensation expense related to stock-based compensation awards granted after
December 31, 2006, that would have been included in reported Net Income had such
awards been granted on January 1st of their respective grant years subject only
to time-based vesting on a 4-year cliff schedule.

(b) “Adjusted Earnings Per Share” or “Adjusted EPS” for a given calendar year
shall mean the Company’s Adjusted Earnings for said calendar year divided by the
number in the denominator of the fraction used for calculating the Company’s
“Diluted EPS” in accordance with generally accepted accounting principles
Committee, in the Committee’s sole discretion;

(c) “Cause” shall mean (i) the willful and continued failure by Grantee to
perform substantially his or her duties with the Company (other than any such
failure resulting from Grantee’s Disability) for a significant period of time,
or (ii) the willful engaging by Grantee in gross misconduct materially and
demonstrably injurious to the Company;

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended;

(e) “Cumulative Adjusted Earnings Per Share” or “Cumulative Adjusted EPS” shall
mean the sum of the Company’s annual Adjusted EPS amounts for calendar years
2006, 2007, 2008, and 2009.

(f) “Diluted EPS” and “Net Income” shall mean the Company’s Diluted EPS and the
Company’s Net Income for a particular year as customarily reported in the
company’s financial statements in accordance with generally acceptable
accounting principles.

(g) “Disability” shall mean a physical or mental infirmity which impairs
Grantee’s ability substantially to perform Grantee’s employment duties for the
Company and which continues for a period of at least one hundred eighty
(180) consecutive days;

(h) “Identification Date” shall mean each December 31st;

(i) “Key Employee” shall mean an employee who, on an Identification Date, is:
(i) an officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Key Employees as of
any Identification Date; (ii) a five percent (5%) owner of the Company; or
(iii) a one percent (1%) owner of the Company having annual compensation from
the Company of more than $150,000. If Grantee is identified as a Key Employee on
an Identification Date, then such Grantee shall be considered a Key Employee for
purposes of this Agreement during the period beginning on the first April 1
following the Identification Date and ending on the next March 31; and

(j) “Separation from Service” or “Separates from Service” or “Separated from
Service” shall mean either: (i) the reduction of Grantee’s employment services
to the Company to an annual rate less than twenty percent (20%) of the services
rendered by the Grantee, on average, during the immediately preceding three full
calendar years of employment with the Company (or, if employed by the Company
less than three years, such lesser period) and the annual remuneration for such
services is less than twenty percent (20%) of the annual remuneration earned by
Grantee during the three full calendar years of employment with the

 

7



--------------------------------------------------------------------------------

Company (or if less, such lesser periods) or such other reduction in Grantee’s
employment which, based on the applicable facts and circumstances, indicates
that the Company and Grantee did not intend for Grantee to provide more than
insignificant employment services to the Company; or (ii) termination of
Grantee’s employment as a common-law employee of the Company; provided, however,
that a Separation from Service will not be deemed to have occurred if the
Grantee continues to provide services to the Company following such termination
of employment in a capacity other than as an employee at an annual rate that is
fifty percent (50%) or more of the services rendered, on average, by Grantee
during the immediately preceding three full calendar years of employment with
the Company (or, if employed by the Company less than three years, such lesser
period) and the annual remuneration for such services is fifty percent (50%) or
more of the annual remuneration earned by Grantee during the final three full
calendar years of employment (or, if less, such lesser period).

18. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of North Carolina, without regard to
conflicts of law principles. For purposes of litigating any dispute that arises
under the Plan or this Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of North Carolina, agree that such litigation
shall be conducted in the courts of Wake County, or the federal courts for the
United States for the Eastern District of North Carolina, where this grant is
made and/or to be performed.

19. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and may not
be modified except by means of a writing signed by Grantee and the Company. In
the event of any conflict between the Plan and this Agreement, the Plan shall
control. Any defined terms used herein shall have the meanings set forth in the
Plan, except as otherwise defined herein.

20. Acknowledgement. The Grantee and the Company agree that the RSUs are granted
under and are governed by the Plan and this Agreement. The Grantee has reviewed
the Plan and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Committee upon any questions relating to the Plan and this Agreement.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

 

GRANTEE     EMBREX, INC. Signature:  

 

    By:  

 

      Name:  

 

 

Print Name:  

 

    Title:  

 

 

 

9



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED STOCK UNIT

DEFERRAL ELECTION AGREEMENT

Please complete and sign this Deferral Election Agreement (“Agreement”) and
submit a copy together with a signed copy of your Restricted Stock Unit
Agreement, to which this Agreement is attached as Exhibit B.

 

Name:   Tax I.D. # (SS# if U.S.): Date of Restricted Stock Unit Agreement:  

Please choose one of the following:

 

¨ I do not wish to make a voluntary deferral related to my RSUs. I wish to
receive the shares related to my RSUs as they vest according to the Restricted
Stock Unit Agreement. (If you check this box, do not complete the remainder of
this Agreement. Go to the bottom of the next page, date and sign this Agreement,
and return it together with a signed copy of your Restricted Stock Unit
Agreement.)

 

¨ I hereby irrevocably elect to defer receipt of the shares related to my RSUs
in accordance with the terms of this Agreement set forth below. (If you check
this box, please complete all sections of this Agreement, date and sign it at
the bottom of the next page, and return this Agreement together with a signed
copy of your Restricted Stock Unit Agreement.)

Settlement Date

If you checked the second box above, you have irrevocably elected to defer
delivery of the shares related to your RSUs until the “Settlement Date” you
indicate below. The Settlement Date must be on or after the last vesting date of
your RSUs.

The shares will not be delivered until the earliest of (i) the Settlement Date,
(ii) the date of a change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company or
(iii) the date that is six months and one day after the date of your “Separation
from Service” from the Company (or a Parent or Subsidiary). The meaning of
(ii) and (iii) in the preceding sentence shall in all cases satisfy the
requirements of Section 409A(a)(2)-(4), as applicable, of the Internal Revenue
Code of 1986, as amended.

If you do not specify a Settlement Date below, the shares will not be delivered
until the earlier of the dates provided for in (ii) or (iii) in the preceding
paragraph.

 

SETTLEMENT DATE:   

 

  

 

  

 

   Month                        Day                       
Year                    



--------------------------------------------------------------------------------

Manner of Payment

All deferrals will be paid out in Shares as provided in the Restricted Unit
Agreement.

Terms and Conditions

By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

 

1. Withholding. The Company shall have the right to deduct from all deferrals or
payments hereunder, any federal, state, or local tax required by law to be
withheld.

 

2. Nonassignable. Your rights and interests under this Deferral Election
Agreement may not be assigned, pledged, or transferred.

 

3. Bookkeeping Account. The Company will establish a bookkeeping account to
reflect the number of RSUs and the fair market value of the RSUs that are
subject to the Restricted Unit Agreement and this Deferral Election Agreement.

 

4. Stock Certificates. Stock certificates evidencing the payment of RSUs in
Shares shall be issued as of the Settlement Date (or such earlier date pursuant
to this Deferral Election Agreement) and registered in your name.

 

5. Governing Law. This Agreement shall be construed and administered according
to the laws of the State of North Carolina.

By executing this Deferral Election Agreement, I hereby acknowledge my
understanding of and my agreement with all the terms and provisions set forth in
this Deferral Election Agreement.

 

Grantee:

 

Date:  

 